Name: Commission Regulation (EEC) No 1744/80 of 3 July 1980 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oilseeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 171 / 12 Official Journal of the European Communities 4. 7 . 80 COMMISSION REGULATION (EEC) No 1744/80 of 3 July 1980 amending Regulation No 225/67/EEC on detailed rules for determining the world market price for oilseeds Whereas the qualities of colza and rape seed and sunflower seed delivered by the major producing third countries present certain differences in relation to the quality used to determine the current coefficients of equivalence for seed imported from these countries ; whereas coefficients of equivalence should be fixed which take the new situation into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1585/80 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seed and fixing the frontier crossing point (3 ), and in particular Article 7 thereof, Whereas Commission Regulation No 225/67/EEC of 28 June 1967 on detailed rules for determining the world market price for oil seeds (4), as last amended by Regulation (EEC) No 1393/79 (5 ), determined the processing costs for colza, rape and sunflower seeds to be taken into consideration in applying Articles 2 and 6 of Regulation No 115/67/EEC ; whereas, since those costs have subsequently increased , the amounts fixed by Articles 5 and 8 of Regulation No 225/67/EEC should be correspondingly amended ; Whereas Article 3 of Commission Regulation No 225/67/EEC provides that where the offers and quota ­ tions used relate to a quality other than the standard quality for which the target price was fixed , they shall be adjusted on the basis of the coefficients of equival ­ ence shown in the Annex ; Article 1 Regulation No 225/67/EEC is hereby amended as follows : 1 . In Article 5 , the amounts '2-20 units of account' in paragraph (a) and '2-60 units of account' in para ­ graph (b) are replaced by the amounts '3-40 ECU' in paragraph (a) and '4.00 ECU' in paragraph (b). 2 . In Article 8 ( 1 ), first indent, the amounts '2-20 units of account' and ' 2-60 units of account' are replaced by the amounts ' 3-40 ECU' and '4-00 ECU' respectively . 3 . In Article 8 , third indent, the amount ' 1-6 ECU' is replaced by the amount '2-6 ECU'. Article 2 The Annex to Regulation No 225/67/EEC is hereby replaced by the following text : (ECU / 100 )M Coefficient of equivalence Amount to be deducted from the price Amount to be added to the price A. Colza and rape seed : I  From Canada 0-767 I  From Sweden 0-479 II  From Poland 0-812 \ B. Sunflower seed 0-224 I (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2 ) OJ No L 160, 26 . 6 . 1980 , p. 2 . (3 ) OJ No 111 , 10 . 6 . 1967, p . 2196/67. (4 ) OJ No 136, 30 . 6 . 1967, p . 2919/67 . (5 ) OJ No L 167, 5. 7 . 1979 , p. 21 . 4. 7 . 80 Official Journal of the European Communities No L 171 / 13 Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 July 1980 . For the Commission Finn GUNDELACH Vice-President